DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4, 5 and 12-15 in the reply filed on 7/29/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase “% by mole” renders the claim indefinite.  It is unclear of the measuring technique being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Pan et al. (CN 102745901 B).
Regarding claim 1, Pan (abstract) discloses a magneto-optic element formed of two or more magnetic members joined together, wherein the magnetic members are glass members, and the glass members are fusion-joined to each other.
Regarding claim 5, Pan (abstract) further discloses that the magneto-optic element being used as a Faraday rotator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 102745901 B), as applied to claim 1 above.
Regarding claim 12-14, Pan discloses all the claimed limitations except that the two or more glass members each have a joint surface, and the two or more glass members are fusion-joined along the joint surfaces of the two or more glass members in tandem or parallel along a length direction so that the joint surfaces of the two or more glass members are perpendicular or parallel to a direction of travel of laser light.  However since the concept is to fusion-join two magnetic members into a single magnetic member, different ways of fusion join would have been within the knowledge of one of ordinary skill in the art.  Therefore, it would have been obvious to implement different ways for the purpose of fusion joining the members together. 
 Regarding claim 15, Pan discloses all the claimed limitations except that the two or more glass members have a cylindrical shape.  However cylindrical shape for used in Faraday rotator glass would have been within the knowledge of one of ordinary skill in the art.  Therefore, it would have been obvious to implement the cylindrical shape for application-specific purpose. 

Response to Arguments
Applicant's arguments filed on 6/30/21 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Pan clearly fails to teach or suggest the features of “the two or more magnetic members are glass members” and “the glass members are fusion-joined to each other” as recited in claim 1.  The Examiner respectfully disagrees.  Claim 1 generally recites two magnetic members that are glass members and being fusion-joined to each other.  Claim 1 does not recite the state of the magnetic glass members before or after fusion joined to each other or whether the composition of the two glass members are the same or different with each other.  Therefore, Pan still reads on claim 1 under the broadest reasonable interpretations.

Other Information/Remarks
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
11/12/22